DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-18 are pending before the Office for review.
(2)
Specification
The disclosure is objected to because of the following informalities: the specification should be amended to include the present status of the parent application.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 3 require “baking an electrode precursor containing Ag powder on at least one main surface, has a PN junction, and is less than 100 ⁰C….”  This limitation of the 
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2 and 4-18 are rejected due to their dependency on claims 1 and 3, respectively.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (U.S. Publication No. 2005/0189015) in view of Cho (U.S. Publication No. 2015/0004740) and Enjalbert et al. (U.S. Publication No. 2008/0075840) and Nakamura et al. (U.S. Publication No. 2011/0095240).
With respect to claim 1, Rohatgi teaches a method of making a solar cell comprising preparing a semiconductor silicon substrate (Figure 2, Step 202) which has an electrode (Figure 2, Step 210), wherein the electrode is formed by baking an electrode precursor containing Ag on at least one main surface and the solar cell has a PN junction (Figure 2, Step 212 and Paragraphs 77 and 79-81).
Rohatgi further teaches the method comprises performing an annealing treatment (Figure 2, Step 214) at a temperature between 350 to 450 ⁰C (Paragraph 84).  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Rohatgi further teaches the baking of the electrode precursor comprises a temperature drop rate from a maximum temperature to 450 ⁰C at a rate of 50 ⁰C/second or more.  Paragraph 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Rohatgi is silent as to whether the method comprises applying a low-temperature curing conductive material.
However, Cho, which deals with silicon solar cell manufacturing methods, teaches a method comprising forming the finger electrodes of a solar cell with a silver paste and then prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Cho teaches this is a beneficial approach for forming the finger and bus bar electrodes of a solar cell because it is associated with lowered production cost.  Paragraph 12.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Rohatgi’s method to comprise the low-temperature curing conductive material taught by Cho because Cho teaches using this material to form the bus bar electrodes of the solar cell is associated with reduced production cost.
Rohatgi and Cho, as combined above, are silent as to whether the annealing temperature is modifiable to overlap with that of the low-temperature curing conductive material curing temperature.
However, Enjalbert, which deals with silicon solar cell manufacturing, teaches subjecting the silicon substrate of the solar cell to a second annealing step at a temperature range of 200 to 500 ⁰C is beneficial because it enhances the efficiency of the solar cell.  Paragraph 37.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Rohatgi’s annealing temperature range and/or include a second annealing step because Enjalbert teaches doing so is associated with enhanced efficiency.

Modified Rohatgi is silent as to whether the silver electrode precursor contains silver powder.
However, Nakamura, which deals with conductive pastes for forming solar cell electrodes, teaches silver powder is an effective ingredient for a silver-containing electrode precursor paste.  Abstract.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Rohatgi, Cho and Enjalbert, as combined above, with Nakamura is the simple substitution of one known element for another to obtain predictable results.  Rohatgi, Cho and Enjalbert, as combined above, teach an electrode precursor conductive paste comprising silver.  Nakamura teaches silver powder is an effective silver-containing ingredient for an electrode precursor conductive paste.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use silver powder in the electrode precursor because Nakamura teaches it to be an effective ingredient for an electrode precursor, meaning the modification has a reasonable expectation of success.
With respect to claim 4, modified Rohatgi teaches the annealing treatment is performed for a time of greater than 0.5 minutes.  Rohatgi, Paragraph 84 and Enjalbert, Paragraphs 37 and 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
claims 7 and 10, modified Rohatgi teaches the maximum temperature in baking the electrode precursor is between 700 to 900 ⁰C.  Rohatgi, Paragraph 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 13 and 16, modified Rohatgi is silent as to whether the semiconductor silicon substrate is an n-type semiconductor silicon substrate.
However, Enjalbert teaches p-type and n-type semiconductor silicon substrate are interchangeable for one another in a method comprising firing electrodes on the substrate surface and annealing the solar cell.  Paragraphs 33 and 43.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use an n-type substrate in place of a p-type substrate because Enjalbert teaches the two are recognized equivalents in the art.
(5)
Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (U.S. Publication No. 2005/0189015) in view of Cho (U.S. Publication No. 2015/0004740) and Enjalbert et al. (U.S. Publication No. 2008/0075840) and Nakamura et al. (U.S. Publication No. 2011/0095240), as applied to claims 1, 4, 7, 10, 13 and 16 above, and further in view of Kodama et al. (U.S. Publication No. 2008/0015326).
With respect to claim 2, modified Rohatgi is silent as to whether an insulating material is applied to the main surface of the semiconductor silicon substrate in a pattern shape.
However, Kodama, which deals with curable silicone rubber compositions, teaches an insulating material in the form of silicon rubber composition that is curable at a temperature range of 60 to 200 ⁰C and is used to seal semiconductor elements, such as solar cells.  Paragraphs prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to apply Kodama’s curable silicone rubber composition to the main surface of modified Rohatgi’s semiconductor silicon substrate because Kodama teaches doing so will seal the solar cell.
Furthermore, regarding whether the curing is performed simultaneously with the annealing step or separately, as per the MPEP, the selection of the order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that a sealing film is obtained whether the material is cured simultaneously with the annealing step or in a separate curing step.
Finally, the claimed invention does not require a specific pattern, meaning any application is a pattern shape within the scope of the claimed invention.
With respect to claim 5, modified Rohatgi teaches the annealing treatment is performed for a time of greater than 0.5 minutes.  Rohatgi, Paragraph 84 and Enjalbert, Paragraphs 37 and 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 8 and 11, modified Rohatgi teaches the maximum temperature in baking the electrode precursor is between 700 to 900 ⁰C.  Rohatgi, Paragraph 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
claims 14 and 17, modified Rohatgi is silent as to whether the semiconductor silicon substrate is an n-type semiconductor silicon substrate.
However, Enjalbert teaches p-type and n-type semiconductor silicon substrate are interchangeable for one another in a method comprising firing electrodes on the substrate surface and annealing the solar cell.  Paragraphs 33 and 43.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use an n-type substrate in place of a p-type substrate because Enjalbert teaches the two are recognized equivalents in the art.
(6)
Claims 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi et al. (U.S. Publication No. 2005/0189015) in view of Kodama et al. (U.S. Publication No. 2008/0015326) and Enjalbert et al. (U.S. Publication No. 2008/0075840) and Nakamura et al. (U.S. Publication No. 2011/0095240).
With respect to claim 3, Rohatgi teaches a method of making a solar cell comprising preparing a semiconductor silicon substrate (Figure 2, Step 202) which has an electrode (Figure 2, Step 210), wherein the electrode is formed by baking an electrode precursor containing Ag on at least one main surface and the solar cell has a PN junction (Figure 2, Step 212 and Paragraphs 77 and 79-81).
Rohatgi further teaches the method comprises performing an annealing treatment (Figure 2, Step 214) at a temperature between 350 to 450 ⁰C (Paragraph 84).  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Rohatgi is silent as to whether the method comprises applying a curable insulating material.
However, Kodama, which deals with curable silicone rubber compositions, teaches an insulating material in the form of silicon rubber composition that is curable at a temperature range of 60 to 200 ⁰C and is used to seal semiconductor elements, such as solar cells.  Paragraphs 57 and 58.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to apply Kodama’s curable silicone rubber composition to the main surface of Rohatgi’s semiconductor silicon substrate because Kodama teaches doing so will seal the solar cell.
Furthermore, the claimed invention does not require a specific pattern, meaning any application is a pattern shape within the scope of the claimed invention.
Rohatgi and Kodama, as combined above, are silent as to whether the annealing temperature is modifiable to overlap with that of the insulating material curing temperature.
However, Enjalbert, which deals with silicon solar cell manufacturing, teaches subjecting the silicon substrate of the solar cell to a second annealing step at a temperature range of 200 to 500 ⁰C is beneficial because it enhances the efficiency of the solar cell.  Paragraph 37.

Furthermore, when Rohatgi’s method is modified to have an annealing step within Enjalbert’s ranges, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the insulating material curing step can be cured at the same time as the annealing step because the temperature ranges overlap.
Additionally, regarding whether the curing is performed simultaneously with the annealing step or separately, as per the MPEP, the selection of the order of performing process steps is obvious in the absence of new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that a sealing film is obtained whether the material is cured simultaneously with the annealing step or in a separate curing step.
Modified Rohatgi is silent as to whether the silver electrode precursor contains silver powder.
However, Nakamura, which deals with conductive pastes for forming solar cell electrodes, teaches silver powder is an effective ingredient for a silver-containing electrode precursor paste.  Abstract.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Rohatgi, Cho and Enjalbert, as combined above, with Nakamura is the simple substitution of one known element for another to obtain predictable results.  Rohatgi, Kodama and Enjalbert, as combined above, teach an 
With respect to claim 6, modified Rohatgi teaches the annealing treatment is performed for a time of greater than 0.5 minutes.  Rohatgi, Paragraph 84 and Enjalbert, Paragraphs 37 and 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 9 and 12, modified Rohatgi teaches the maximum temperature in baking the electrode precursor is between 700 to 900 ⁰C.  Rohatgi, Paragraph 81.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 15 and 18, modified Rohatgi is silent as to whether the semiconductor silicon substrate is an n-type semiconductor silicon substrate.
However, Enjalbert teaches p-type and n-type semiconductor silicon substrate are interchangeable for one another in a method comprising firing electrodes on the substrate surface and annealing the solar cell.  Paragraphs 33 and 43.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use an n-type substrate in place of a p-type substrate because Enjalbert teaches the two are recognized equivalents in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759